Sanders, J.
(concurring) — I arrive at the majority’s destination but by a different route. The Legislature’s requirement that "[t]he application must be made on affidavit” (emphasis added) is mandatory and jurisdictional; however, the Legislature imposed no time limitation upon when that application on affidavit is to be filed, nor would I impose one by analogy to local ordinance. Therefore, while I conclude the affidavit is a jurisdictional requirement, I would reverse the holding of the trial court and the Court of Appeals that the application and affidavit must be served and filed by a date determined by local ordinance despite a state statute which imposes no timeliness requirement.
I
RCW 7.16 creates a statutory writ of certiorari. The relevant section was enacted in 1895. Laws op 1895, ch. 65, § 5. It has never been amended and states in full:
Application for writ—Notice
The application must be made on affidavit by the party beneficially interested, and the court may require a notice of the application to be given to the adverse party, or may grant an order to show cause why it should not be allowed, or may grant the writ without notice.
RCW 7.16.050. The statute imposes no limit on when the affidavit must be filed.
Griffith argues the complaint was signed by counsel and would have been verified by a party in actual compliance with RCW 7.16.050 but for the dismissal. He contends the misdirection of the signed verification to Bellevue rather than to the court clerk was not a fatal jurisdictional defect and therefore he was improperly denied an opportunity to cure.
*196On the other hand, Greacen and Bellevue argue strict compliance with the statute is essential to invoke the jurisdiction of the superior court and Griffith did not strictly comply. Each contends one may not "substantially comply” with a jurisdictional prerequisite and assume filing all necessary and properly verified pleadings within 20 or 90 days of the judicial act to be reviewed is in fact jurisdictional.
The trial court agreed with Greacen and Bellevue, relying upon Sterling v. Spokane County, 31 Wn. App. 467, 642 P.2d 1255, review denied, 31 Wn.2d 1041 (1982) and Birch Bay Trailer Sales, Inc. v. Whatcom County, 65 Wn. App. 739, 746-47, 829 P.2d 1109, review denied, 119 Wn.2d 1023, 838 P.2d 690 (1992) to the effect it lacked jurisdiction because Griffith did not file a properly signed verification with the court within 90 days of filing the petition. But jurisdiction is the issue. If such a timeliness requirement were jurisdictional, the trial court and the Court of Appeals should be affirmed.
Proper resolution of this case requires a return to fundamentals. "The jurisdiction of a court is in a broad sense its power to hear and determine controversies, and in a more restricted sense its power to adjudicate a particular case.” 21 C.J.S. Courts § 9(a) (1990). Subject matter jurisdiction is the power to hear and decide cases of a general class. 21 C.J.S. Courts § 18. Courts have the jurisdiction to determine their own jurisdiction. We have recently confirmed this maxim by holding this court has the jurisdiction to determine the procedures which govern its own jurisdiction. Stikes Woods Neighborhood Ass’n v. City of Lacey, 124 Wn.2d 459, 465, 880 P.2d 25 (1994) (the time to file a writ of certiorari in a land use case extended until the first day courts are open after statutory time limit for filing has run).
A superior court acts in a limited jurisdictional capacity in statutory writ proceedings. We have held:
Although the superior court is a court of general jurisdiction, [a writ of certiorari] is a special proceeding in which the *197court is acting in an appellate capacity. Under such circumstances, the court has only such jurisdiction as is conferred by law.
Deschenes v. King County, 83 Wn.2d 714, 716, 521 P.2d 1181 (1974).
The distinction between general and limited jurisdiction has been further described as follows:

General and limited or special jurisdiction.

A court’s general jurisdiction of the case is the right to exercise judicial power over that class of cases, and such jurisdiction extends to all controversies which may be brought before a court within the legal bounds of rights and remedies.
Limited or special jurisdiction, on the other hand, is jurisdiction which is confined to particular cases, or which can be exercised only under the limitations and circumstances prescribed by the statute.
21 C.J.S. Courts § 9(a) (footnotes omitted) (emphasis added). This statute, RCW 7.16.050, requires an affidavit but does not limit the time when it must be filed.
Special or limited jurisdiction is jurisdiction limited to certain subject matter. Special jurisdiction cannot be enlarged "beyond the express letter of the grant” in the statute conferring authority on the court. 21 C.J.S. Courts § 13(a). However, "if the legislature has shown no indication of its intention to limit jurisdiction, the act in question must be construed as imposing no limitation [on jurisdiction].” 21 C.J.S. Courts § 13(b) (footnotes omitted) (emphasis added).
Certainly a court’s jurisdiction may be limited by statute in a particular class of cases, such as certiorari, and where the method of acquiring jurisdiction is specified in a statute, compliance is essential.
However, a procedural requirement should not be jurisdictional unless the legislature intended it as an essential element in a statutorily mandated scheme for pursuing substantive rights, and a failure to conform to the statute literally *198may be deemed to be an unimportant variation not affecting the jurisdiction of the court.
21 C.J.S. Courts § 54 (footnotes omitted); accord Stikes Woods, 124 Wn.2d at 466; Byers v. Board of Clallam County Comm’rs, 84 Wn.2d 796, 798, 529 P.2d 823 (1974); In re Messmer, 52 Wn.2d 510, 326 P.2d 1004 (1958).
The Legislature may jurisdictionally limit the time within which a writ of certiorari must be sought. 14 C.J.S. Certiorari § 34 (1991). However, "[i]n absence of statute or rule, the time for applying for certiorari is often governed by analogy to the limitation applicable to other proceedings or remedies. ... If more than one appeal period is analogous, then the longer appeal period should be applied.” 14 C.J.S. Certiorari § 35. That is the rule in our state. Summit-Waller Citizens Ass’n v. Pierce County, 77 Wn. App. 384, 392, 895 P.2d 405, review denied, 127 Wn.2d 1018, 904 P.2d 299 (1995); City of Federal Way v. King County, 62 Wn. App. 530, 536, 815 P.2d 790 (1991); Akada v. Park 12-01 Corp., 103 Wn.2d 717, 719, 695 P.2d 994 (1985); Pierce v. King County, 62 Wn.2d 324, 333, 382 P.2d 628 (1963).
At the heart of this case is whether a 20-day, 90-day, or any other-day rule applied by analogy is jurisdictional, not whether or not filing and service of an application on affidavit is, in itself, jurisdictional. The affidavit requirement is jurisdictional because the statute clearly and unequivocally states "the application must be made on affidavit.” The statute has thus defined that which is jurisdictionally required in quite mandatory language.
A statutory time limitation on initiation of certiorari proceedings may be jurisdictional and substantive. If so, an untimely filed petition may deprive an appellate court of subject matter jurisdiction. 14 C.J.S. § 34. However, "a time limitation adopted by a court in the exercise of the common law power to regulate certiorari proceedings is not jurisdictional, being subject to the discretionary power to excuse defaults in appropriate circumstances.” 14 C.J.S. § 34 (footnote omitted) (emphasis added).
*199As this certiorari statute specifies no time limit, jurisdictional or otherwise, any time limit for commencing a certiorari proceeding is by analogy to the time period for an appeal as established by state statute or state court rule. Pierce v. King County, 62 Wn.2d 324, 333, 382 P.2d 628 (1963). Since the courts have jurisdiction to establish these time limits, they are not jurisdictional but result from the court’s exercise of that jurisdiction. 14 C. J.S. Certiorari § 34.6
The remaining question is what eifect, if any, Bellevue’s municipal land use code has on the jurisdiction of state courts. The answer is none. Bellevue asserts its ordinance* ***7 specifying a 20-day time limit for the filing of an "appeal”8 is itself jurisdictional. The trial court and the Court of Appeals held the local 20-day time limit to "appeal” set forth in BLUC § 20.35.535 was a "jurisdictional” time limit not only for commencing the action through filing a petition but also for filing a certiorari affidavit within 90 days (although the ordinance doesn’t require an affidavit and the certiorari statute does not establish a 20-day time *200limit). These courts relied on Sterling, 31 Wn. App. at 470-71 (county ordinance confers jurisdiction on superior court and time limitation is jurisdictional) and Birch Bay, 65 Wn. App. at 745 (must cure defective affidavit within 90 days of filing writ application) to find lack of jurisdiction. See also Deschenes, 83 Wn.2d at 716 (compliance with ordinance time limit is "jurisdictional”).
It is elementary that a municipality, by enactment of a municipal ordinance, cannot deprive a state court of that jurisdiction granted by the Legislature and "[t]he city may only exercise such power as is delegated to it by the Legislature.” Employco Personnel Servs. v. City of Seattle, 117 Wn.2d 606, 617, 817 P.2d 1373 (1991). If this ordinance purports to impose a 20-day jurisdictional time limit on the superior court, the ordinance is void because a locality cannot limit the jurisdiction of a state court. Employco, 117 Wn.2d at 617. To the extent Deschenes, Sterling, Birch Bay, and other cases are inconsistent they should be overruled rather than distinguished. Distinguishing them just leaves the problem for another day by perpetuating the fictional timeliness "requirement” which cannot be found in the statute.
II
Having concluded the superior court has jurisdiction to consider the issuance of writs of review or certiorari whenever the petition or affidavit may be filed, I would then consider whether Griffith’s petition for a writ should have been dismissed for lack of "timely” verification on non-jurisdictional grounds, and would hold dismissal was error because CR 11 mandates the opportunity to cure.
CR 11 provides the appropriate rule for determining when compliance with the affidavit requirements of RCW 7.16.050 and .340 is required: "If a pleading, motion, or legal memorandum is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.” CR 11. This is *201precisely what Griffith proposed to do, and would have done, hut for the improvident dismissal by the trial court.
Bellevue and Greacen rely on the so-called "90-day rule” discussed in Sterling and Birch Bay, and alleged absence of excusable neglect, to support their argument that dismissal is appropriate. I disagree.
In Sterling, a county hearing examiner denied a rezone of a parcel of land for a mobile home park. Sterling v. Spokane County, 31 Wn. App. 467, 642 P.2d 1255, review denied, 31 Wn.2d 1041 (1982). The property owner appealed to the county commissioners, who granted the rezone. Sterling, a nearby property owner, unsuccessfully opposed the rezone. Sterling and another neighbor, Wolf (who did not participate in administrative review), filed a timely petition for a writ of certiorari. Sterling was dismissed and did not appeal. . The trial court dismissed Wolf for lack of standing on two alternative grounds: (1) he failed to participate in prior administrative hearings; and (2) he did not file his affidavit until 58 days after the complaint (Wolfs only affidavit was not presented until after a motion to quash). Wolf appealed.
The Court of Appeals, Division III, affirmed the dismissal for failure to participate in the administrative hearings, but disagreed as to the affidavit. Discussing the affidavit, the court recognized: "The rules of practice in special proceedings are those relating to civil actions.” Sterling, 31 Wn. App. at 471 (citing RCW 7.16.340 and G 3 Properties, Inc. v. Board of County Comm’rs, 27 Wn. App. 625, 630, 620 P.2d 108, rev’d on other grounds sub nom. North St. Ass’n v. City of Olympia, 96 Wn.2d 359, 364, 635 P.2d 721 (1981)). The Sterling court then developed a novel 90-day rule by analogy to service of process requirements. See CR 3(a) (an action is commenced when filed or served) and RCW 4.16.170 (filing the complaint or serving process tolls the statute of limitations for 90 days to accomplish the other). Applying this rule Sterling found the *202affidavit filed 58 days after the petition for certiorari timely.9
Footnote five of the Sterling opinion recognized this court approved the submission of a verification as late as a hearing on a motion to quash 20 months after filing the complaint, Byers v. Board of Clallam County Comm’rs, 84 Wn.2d 796, 798, 529 P.2d 823 (1974); however it inexplicably failed to follow it.
In Byers, like here, citizens challenged a zoning action by certiorari. No affidavit was presented to the court until a hearing on a motion to quash for lack of verification 20 months later. The trial court accepted the affidavit. This court expressly approved, stating:
[The county] argue[s], the application for the writ failed to comply with RCW 7.16.050 in that it was not accompanied by an affidavit from a beneficially interested party. That asserted defect was corrected, however, at the hearing on appellants’ motion to quash the writ. Respondents supplied the missing affidavits and the Superior Court ruled that they cured any previous deficiency. It held further, that if leave to amend were necessary he would grant it "in the interest of fundamental fairness.”
Byers, 84 Wn.2d at 798. Compare In re Messmer, 52 Wn.2d 510, 513, 326 P.2d 1004 (1958) (court may treat defects as cured by amendment or disregard same).
In Byers the court found a verification timely when filed 20 months after the application for the writ applying a "reasonable” time limit. To the extent Sterling and Birch Bay are inconsistent, they should be overruled.
The verification requirement of RCW 7.16.050 is jurisdictional but has nothing to do with timeliness. Its purpose is to assure the truthfulness of the pleadings and to discourage claims without merit. This mirrors the purpose of CR 11.
For these reasons, I would concur that a petition for a *203writ should not be dismissed for lack of proper verification by a party unless that party fails to promptly provide a proper verification after the omission is called to the attention of the party, as per CR 11.
Alexander, J., concurs with Sanders, J.

Even where the specific statute did establish time limits for filing, this court has authorized extension of those time limits to effect the legislative purpose of the certiorari statute, hearing cases on the merits, holding that not even statutory time limits are necessarily jurisdictional. Stikes Woods, 124 Wn.2d at 465.


 20.35.535 Appeal of City Council Decision:
A. General: The decision of the City Council may be appealed to the Superior Court.
B. Who May Appeal: The decision of the City Council may be appealed by an affected project proponent or the appellant.
C. Form of Appeal: A person filing an appeal must make application to the Superior Court for a writ of certiorari, writ of prohibition or writ of mandamus.
D. Time to Appeal: The decision of the City Council must be appealed to Superior Court no more than 20 calendar days following the effective date of the City Council decision on the appeal or is thereafter barred.
Bellevue Land Use Code (BLUC) § 20.35.535 (Sept. 1991).


his ordinance treats an appeal and a writ of certiorari as synonymous. However, in law they are more nearly opposites since the absence of a right to appeal is a condition precedent of the writ of certiorari. Compare RCW 7.16.040 (grounds for writ include showing no right of appeal).


interestingly, Sterling does not explain where it found the "timely” filed affidavit which could be served within the next 90 days.